Case 2:19-cv-05562-DMG-PLA Document 80 Filed 03/04/21 Page 1 of 2 Page ID #:1141




      1
      2
      3
      4
      5
      6
      7
      8                        UNITED STATES DISTRICT COURT
      9                       CENTRAL DISTRICT OF CALIFORNIA
     10
            Michael Smith,                       Case No.: CV 19-5562-DMG (PLAx)
     11
                        Plaintiff,
     12                                          AMENDED JUDGMENT [79]
               v.
     13
            116 S. Market LLC, a California
     14     Limited Liability Company,
     15                 Defendants.
     16
     17
     18         The Court having granted Plaintiff Michael Smith’s Motion for
     19   Summary Judgment by order dated March 11, 2020,
     20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment
     21   is entered in favor of Plaintiff Michael Smith and against Defendant 116
     22   S Market LLC. Defendant is ordered to pay Plaintiff a total of $12,000 in
     23   civil penalties and to comply with the Americans with Disabilities Act
     24   (“ADA”) and California Unruh Civil Rights Act by providing parking
     25   spaces and access routes to its property located at 116 S. Market Street,
     26   Inglewood, California that are in compliance with the ADA Accessibility
     27   Guidelines.
     28

                                             1
Case 2:19-cv-05562-DMG-PLA Document 80 Filed 03/04/21 Page 2 of 2 Page ID #:1142




      1         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
      2   that, having issued an Order on January 15, 2021 [Doc. # 78] awarding
      3   Plaintiff fees and costs, Defendant shall pay Plaintiff $28,256.25 in
      4   attorneys’ fees and $4,105 in costs, for a total judgment amount of
      5   $44,361.25, against Defendant and in favor of Plaintiff.
      6         IT IS SO ORDERED.
      7
      8   DATED: March 3, 2021
                                          DOLLY M. GEE
      9                                   UNITED STATES DISTRICT JUDGE
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                              2
